Citation Nr: 1205106	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from April 1963 to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was struck in the left eye in service in 1967 and was hospitalized for approximately six days.

2.  The Veteran's eyes were found to be normal at his separation physical, and the Veteran denied having any eye problems at that time.

3.  In 2004, the Veteran was treated for myopia in his right eye and emmetropia in his left eye; and in 2006, the Veteran developed cataracts in both eyes which were worse on the right.

4.  The competent evidence does not relate a current eye disability in either eye to the Veteran's time in military service.


CONCLUSION OF LAW

Criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
On September 15, 1967, the Veteran was struck in the left eye by a board.  He was seen at the base hospital at Fort Bragg where he had 20/20 vision in his right eye and 20/40 vision in the left eye.  He was assessed with hyphema and admitted to the hospital where he was hospitalized until September 21.  No operations were performed, and the Veteran was released to active duty from the hospital without any duty limitations being imposed. 

No additional eye complaints were noted in the service treatment records, and the Veteran specifically denied any eye problems on his medical history survey completed in conjunction with his separation physical.  The medical officer observed that the Veteran had experienced a "minor" eye injury in 1967 with no sequelae.  The Veteran's eyes were also found to be normal at his separation physical, and he demonstrated 20/20 vision in both eyes.

Following service, there is no evidence of any eye problems for a number of years.  In August 2004, the Veteran was noted to have myopia in the right eye and emmetropia in the left eye.  The Veteran was also subsequently diagnosed with cataracts in both eyes, right worse than the left.  He underwent cataract extraction and intraocular lens implants in both eyes. 

In November 2004, more than 35 years after his in-service eye injury, the Veteran filed a claim seeking service connection for a bilateral eye injury.  He submitted a statement from his ex-wife attesting to the fact that his eye had been injured while stationed at Fort Bragg, and that he was hospitalized for 5-6 days.  However, these facts are not in dispute, as the service treatment records clearly establish that the Veteran was struck in the left eye during service and that he was hospitalized for approximately six days.

In his substantive appeal, the Veteran asserted that his bilateral eye conditions started in service when he was treated for an eye injury.  He asserted that his injury in service was directly related to the eye surgery he had in 2006 (presumably the cataract surgery).

In March 2010, the Veteran submitted a letter explaining that while on duty at Fort Bragg, a 2x4 broke and struck him in the right eye.  He reported being hospitalized for approximately six days; and while he acknowledges that he was released from the hospital without any duty limitations, he maintains that he had to use an eye patch for almost a month after the hospitalization, and that he had to seek weekly follow-up care until separation.  

The Veteran also asserted that he had experienced eye discomfort for many years after service, and he reported receiving eye treatment for a number of years following service, stating that in 1972 he moved to Arizona where he was treated at a civilian hospital, and then subsequently he moved to California and eventually began receiving treatment at VA.  However, it is important to note that the Veteran never actually identified any private treatment providers; and, while he reported receiving eye treatment, he has never alleged that he was diagnosed with an actual disability in either eye prior to being diagnosed with cataracts.

Here, it is not disputed that the Veteran incurred an eye injury during his military service, as it is very clearly documented in the service treatment records that he was struck in the left eye and hospitalized.  However, while the Veteran maintains that he has a current bilateral eye disabilities as a result of this injury, such a conclusion simply is not supported by the evidence of record.

First, no medical opinion of record has been advanced even suggesting that the Veteran's cataracts were caused by his in-service eye injury.  Moreover, while the Veteran claims that his bilateral cataracts are related to his eye injury in service, the fact remains that only his left eye was struck by the board in service.  There is no evidence of any right eye injury in service.  Thus, logic would dictate that if the in-service left eye injury, in fact, caused the cataract in the left eye, no cataract would have formed in the right, uninjured, eye.  Yet, the Veteran was diagnosed with cataracts in both eyes, and the cataracts were even noted to be worse in the right eye (which was clearly not injured in service - the records are detailed). 

The Board has considered the Veteran's contentions that his current eye disabilities are the result of his time in service, acknowledging that he, as a lay person, is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, he is not considered to be  competent (meaning medical qualified) to be able to establish that he has a current eye disability as a result of his eye injury in service.

Service connection may in certain cases be established by continuity of symptomatology.  Here, however, the Veteran's eyes were found to be normal at separation, and the Veteran himself denied any eye problems, thereby undermining his later contentions that he has had eye problems since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, while the Veteran has alleged receiving eye treatment in the years following service, there is no indication that this alleged eye care was ever for an actual eye disability, as opposed to simply receiving periodic eye examinations for instance.

The Veteran is competent to report symptoms that are capable of lay observation, but in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran's statements are simply not found to be sufficiently credible to establish a continuing eye disability from service.

For example, in his March 2010 statement, the Veteran asserted that he injured his right eye in service.  This statement impugns the Veteran's credibility as he undoubtedly injured only his left eye in service.  Such a conclusion is supported by the fact that the service treatment record describing the eye injury states that the Veteran was struck in his left eye, and the record also notes the Veteran's vision at that time was worse in "os" the medical abbreviation for "left eye."  Additionally, in report from the separation physical, it was noted that the Veteran had a left eye injury in service.  As such, it is not entirely clear that the Veteran remembers which eye was injured during service.

The Veteran was discharged in 1968, and the first evidence of an eye disability did not appear until the 2000s, more than thirty years later.  This is taken as evidence against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim) 

The Veteran was treated for emmetropia and myopia in 2004, but these are considered to be no more than refractive errors, and refractive errors of the eye are not considered to be a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality, but there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b)  regarding reasonable doubt is not for application.  As a matter of law, a claim for service connection for an eye condition, to the extent it is claimed as refractive error/emmetrophia/myopia, must be denied. 

While the Veteran did incur an eye injury during service, the evidence shows that the condition resolved before separation, as evidenced by the lack of any duty restrictions and the finding of normal eyes at his separation physical.  The Veteran's own statement at discharge supports this finding, undermining his current statements.   

Moreover, as described, there is no competent evidence that suggest that the Veteran's cataracts, which developed in both eyes three decades after separation, are in anyway related to the single eye injury he incurred in service.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Moreover, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have VA treatment records.  While the Veteran reported receiving eye treatment from a variety of doctors over the years, he has neither provided the records nor identified the location and names of the treatment providers.  Here, the Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has been asked to identify any treatment that he has received, but he has failed to comply, and VA thus has no ability to assist him to obtain an unidentified record.  

The Board acknowledges that the hospitalization records from Womack hospital are not of record.  However, the Board concludes that a remand is not necessary, as no benefit would flow to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Here, it is well-documented that the Veteran injured his left eye during service, as well as the fact that he was hospitalized for six days immediately thereafter.  It is also known that no duty limitations were imposed at discharge from the hospital; and, more importantly, the Veteran specifically denied any eye problems at separation physical, and the medical officer at his separation physical, while aware of the injury, nevertheless found the Veteran's eyes to be normal.  As such, while the service treatment records might show improvement over the course of the six days the Veteran was in the hospital, there is no reason to believe that they would assist him in establishing service connection as the his claim fails because there is no evidence linking a current eye disability to his time in service, not because there is no evidence of an in-service injury.

Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

While the Veteran was not provided with a VA examination in this case, there is no credible suggestion that he even may have a current eye disability as a result of his left eye injury in service.  The service records provide particularly negative evidence against this claim.  The fact that the Veteran injured one eye in service and now the other eye is the major problem only supports this finding.

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a bilateral eye disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


